Citation Nr: 0639295	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-04 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of forfeiture previously 
invoked.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran appears to have had service with the recognized 
Philippine guerrillas or armed forces during World War II, 
and was killed in action in May 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the above Department of Veterans 
Affairs (VA) Regional Office (RO), which notified the 
appellant in an October 2004 decision letter that her claim 
for VA benefits was denied because her rights to any VA 
benefits (except insurance) had been forfeited under 
applicable laws and regulations.  She was later informed that 
she had not submitted new and material evidence sufficient to 
reopen her claim for revocation of forfeiture.  The case is 
now ready for appellate review.


FINDINGS OF FACT

1.  In a January 1975 decision by the Chief, Administrative 
Review Staff, VA determined that the appellant had forfeited 
her right to VA benefits because she had deliberately 
presented false statements and evidence misrepresenting her 
true marital status when filing a January 1971 claim for 
restoration of survivor benefits, in violation of 38 U.S.C.A. 
§3503(a) (since recodified at 38 U.S.C.A. § 6103(a)), and 
this forfeiture decision was subsequently upheld by the RO in 
multiple letter decisions, most recently previously in 
September 1997, as well as by the appealed October 2004 
letter determination.  

2.  Evidence submitted since the September 1997 decision is 
not new and material, inasmuch as such evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim, or is cumulative and redundant, and has not been 
shown, by itself or in combination with other evidence, to be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The September 1997 decision confirming that VA benefits 
were subject to forfeiture under 38 U.S.C.A. § 3503(a) 
(currently codified at 38 U.S.C.A. § 6103(a)) is final.  38 
U.S.C.A. § 7105 (West  2002 & Supp. 2006); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006).  

2.  New and material evidence to reopen the claim for 
revocation of the forfeiture of the appellant's rights to VA 
benefits under the provisions of 38 U.S.C.A. § 6103(a) (West 
2002 & Supp. 2006) has not been received, and the forfeiture 
decision remains final and is a legal bar to the benefits 
sought; the claim may not be reopened, and remains denied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5104, 5107, 5108, 
6103(a), 7104, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.156(a), 3.900, 3.901, 20.1103 (2006); Trilles v. West, 
13 Vet. App. 314 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The appellant was afforded a VCAA letter in July 2004 in 
response to her request for revocation of forfeiture of 
rights to VA benefits.  However, the VCAA specifically 
provides, at 38 U.S.C.A. § 5103A(f), that the Act shall not 
be construed to require VA to reopen a claim that has been 
disallowed, except when new and material evidence is 
presented or secured as provided in 38 U.S.C.A. § 5108.

In this case, VA's duties have been fulfilled to the extent 
possible. The evidence on file does not indicate, nor does 
the appellant assert, that there remains any additional 
evidence which has not been collected for review pertinent to 
the issue of whether fraud was committed by the appellant in 
her January 1971 claim requesting restoration of survivor 
benefits.  Evidence submitted and arguments presented in the 
course of the current appeal seek to address the underlying 
issue of qualification for DIC benefits based upon status as 
an unremarried widow, rather than the forfeiture and hence 
bar to VA benefits under 38 U.S.C.A. § 3503(a) (currently 
codified at 38 U.S.C.A. § 6103(a)) and 38 C.F.R. §§ 3.900, 
3.901 based upon fraud committed by the appellant.

By a VCAA letter sent in April 2005, the appellant was 
informed of the evidence which she must present and what 
evidence VA would collect on her behalf, that she should 
submit any pertinent evidence she may have in her possession.  
The appellant has not identified, and the record does not 
otherwise indicate, any additional evidence available for 
review pertinent to this forfeiture issue.  Hence, VA notice 
and assistance were undertaken pursuant to the VCAA, 
satisfying any duty to assist in this case.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

II.  Request to Reopen Claim for 
Revocation of Forfeiture of Rights to VA Benefits

In July 2004, the appellant filed a claim for dependency and 
indemnity compensation benefits (DIC), which was effectively 
a request to reopen the prior forfeiture decision made in 
September 1997 by the RO.  Under the precedent decision in 
Trilles v. West, 13 Vet. App. 314, 326 (2000), although a 
forfeiture action is an adversarial process initiated by the 
Secretary, VA may revisit a decision to declare a forfeiture 
by considering whether new and material evidence has been 
presented to justify reopening the claim.

The Chief of the Administrative Review Staff in January 1975 
issued a determination of forfeiture of any entitlement to VA 
benefits, pursuant to 38 U.S.C. § 3503(a) (now codified at 38 
U.S.C. § 6103(a)), based on a finding that the evidence 
clearly established that the appellant had committed fraud 
when she deliberately submitted false or fraudulent 
statements and evidence in support of a claim for death 
benefits as an unmarried widow, while the evidence obtained 
clearly showed that the appellant had been living with 
another man in a husband-and-wife relationship on a 
continuing basis before, during, and after submission of that 
January 1971 claim requesting restoration of survivor 
benefits.  That claim was based upon the appellant's 
contention that in 1952 she had ceased her relationship with 
that other man and was again the single and unattached widow 
of the veteran.  The forfeiture decision was based on clear 
evidence that this was not the case.  The appellant did not 
appeal that January 1975 original forfeiture decision, and 
accordingly it is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.302, 20.1103 (2006).  

Subsequently, in response to further attempts at claims by 
the appellant, in decision letters issue in March 1976, July 
1976, September 1997, and most recently in the appealed 
October 2004 decision letter which is the basis of the 
present appeal, the RO confirmed and continued the 
appellant's status as having forfeited any entitlement to VA 
benefits.  The appellant did not appeal the September 1997 
denial based on forfeiture or any of these prior 
administrative denial letters, and hence those determinations 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 
20.1103.

A determination from the Adjudication Division of the Manila 
RO in June 1977 was made that the appellant's repeatedly 
submitted claims for survivor benefits, despite her being 
barred from such benefits based on this forfeiture, were to 
be treated as nuisance mail in accordance with provisions of 
the Adjudication Procedure Manual (since rescinded), M21-1, 
Para. 5.04, based on the appellant's failure to submit any 
new and material evidence addressing the forfeiture issue.   
Hence, submissions or informal claims for benefits submitted 
by the appellant between June 1977 and October 2004, which 
also did not address the forfeiture issue, may have not been 
the subject of so much as a development letter or a letter 
decision by the RO.  In the absence of evidence addressing 
the forfeiture issue, such additional interval claims have no 
material relevance to the current decision.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. 38 U.S.C.A. § 5108.

However, pursuant to 38 U.S.C.A. § 5108, the Secretary must 
reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim. 
Kightly v. Brown, 6 Vet. App. 200 (1994). Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).   Without the submission of new 
and material evidence, the Board does not have jurisdiction 
to review the claim in its entirety, and its analysis must 
end.  Butler v. Brown, 9 Vet. App. 171 (1996).

Evidence that is merely cumulative of other evidence in the 
record cannot be new and material, even if that evidence had 
not been previously presented to the Board. Anglin v. West, 
203 F.3d 1343 (2000).


As new evidence received since the last prior final denial 
based on forfeiture in September 1997, the appellant 
submitted copies of certificates of marriage between herself 
and the veteran in April 1939, as well as new official 
certificates of that prior marriage, as well as a certificate 
certifying that a certificate was a valid certificate of that 
marriage.  She also submitted affidavits attesting to her 
current status as a single widow, including her own sworn 
statement and attestations by her neighbors.  She further 
submitted duplicates of previously obtained service records, 
a new service record attesting to the veteran's service, and 
certificates attesting to the death of the veteran.  She also 
submitted her own attestation and arguments to the effect 
that, while she was living with another, that was a "common 
law" marriage and not a legal marriage, and because common 
law marriages were not recognized under the law in the 
Philippines, there was no marriage.  Other various 
attestations and certifications were submitted, also relating 
to the veteran's marriage to the appellant in March 1939, to 
the veteran's death, to his service, and to the appellant's 
current status as a single widow.  

However, none of these arguments and attestations, nor the 
certificates and affidavits, is pertinent to the question at 
issue, namely the appellant's commission of fraud when she 
submitted her claim for survivor benefits in January 1971.  
To the contrary, by her February 2004 submitted VA Form 9 and 
by other submitted statements, the appellant has effectively 
conceded her then-ongoing relationship with the man with whom 
she was found to have been in a marital-type relationship at 
the time she requested restoration of benefits as an 
unmarried and unattached surviving spouse of the veteran.  
Because she has submitted no new and material evidence 
pertinent the forfeiture issue, which would have had to 
address the issue of fraud in her request to restore survivor 
benefits in January 1971, the request to reopen that 
forfeiture issue must be denied.  38 C.F.R. §§ 3.156(a), 
3.900, 3.901 (2006). 


ORDER

New and material evidence not having been submitted, the 
September 1997 RO decision upholding the earlier forfeiture 
of VA benefits as against the appellant under 38 U.S.C.A. § 
3503(a) (now at 38 U.S.C.A. § 6103(a)) may not be reopened, 
and the appeal is denied. 



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


